Exhibit 10(q)(i)

AMENDMENT NO. 1 TO ACQUISITION AGREEMENT

THIS AMENDMENT NO. 1 TO ACQUISITION AGREEMENT (this “Amendment”) is made and
entered into as of February 28, 2011, by and among Arrow Electronics, Inc., a
New York corporation (“Arrow”), and Richardson Electronics, Ltd., a Delaware
corporation (“Richardson”).

WHEREAS, Arrow and Richardson are parties to that certain Acquisition Agreement,
dated October 1, 2010, by and among Arrow, Richardson and certain subsidiaries
of Richardson party thereto (the “Agreement”); and

WHEREAS, pursuant to Section 10.14 of the Agreement, upon the terms, and subject
to the conditions, set forth in this Amendment, Arrow and Richardson wish to
amend the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment to Section 2.5 of the Agreement. Section 2.5 of the Agreement is
hereby amended and restated in its entirety as follows:

Consideration. The aggregate consideration that the Buyer shall pay the Sellers
for the Purchased Assets and other rights of the Buyer hereunder shall be Two
Hundred and Eleven Million Seven Hundred Eighty Seven Thousand Nine Hundred and
Sixty One U.S. Dollars (U.S. $211,787,961) (the “Purchase Price”), subject to
adjustment as provided in Section 2.7 (the “Closing Purchase Price”). The
Closing Purchase Price will be payable to each Seller for the applicable
Purchased Assets (i) in immediately available Local Currency funds as converted
from US Dollars based on the Preliminary Exchange Rate and (ii) based on amounts
allocated to each Seller under paragraphs 1 and 2 of Exhibit F.

 

2. Amendment to Section 5.1(b)(ii) of the Agreement. Section 5.1(b)(ii) of the
Agreement is hereby amended and restated in its entirety as follows:

(ii) To the extent the payment of statutory or contractual severance or long
service benefits and/or government-required termination liabilities, including
without limitation any health insurance premiums paid in respect of former
Employees, (the “Severance Costs”) to any Employee is required, notwithstanding
that the Buyer or one of its Affiliates has employed, or made an offer of
employment to, such Employee in accordance with the provisions of this
Acquisition Agreement, and regardless of whether such Severance Costs are
incurred by Seller directly or through any other Person, such Severance Costs
with respect to Employees shall be the responsibility of the Buyer, except for
any (x) Severance Costs required to be paid to Employees of Richardson
Electronics Trading (China) Co., Ltd., and any other Employees located in the
People’s Republic of China, which such Severance Costs shall be the sole
responsibility of Richardson and/or the Sellers, and (y) liability that arises
as a result of any actions or inactions taken by the Sellers or their Affiliates
prior to the Closing that are not in accordance with this Acquisition Agreement
or the transactions contemplated hereby.



--------------------------------------------------------------------------------

3. Amendment to Exhibit F to the Agreement. Exhibit F to the Acquisition
Agreement is amended such that the words “No later than November 15, 2010,
Richardson shall deliver to Buyer a preliminary allocation among the Sellers of
(i) the estimated Closing Purchase Price among the Purchased Assets, other than
goodwill, of each Seller based on the book values of each Seller’s assets as
reflected on the Sellers’ balance sheets as of August 28, 2010” under Item 1
shall be replaced with the following:

“Prior to Closing, Richardson shall deliver to Buyer a preliminary allocation
among the Sellers of (i) the estimated Closing Purchase Price among the
Purchased Assets, other than goodwill, of each Seller based on the book values
of each Seller’s assets as reflected on the Sellers’ balance sheets as of
February 18, 2011.”

 

4. Addition of Exhibit G to the Agreement. Attached here to as Annex 1 is the
Preliminary Purchase Price Allocation that is contemplated by Exhibit F, and
which shall be added to the Acquisition Agreement as a new Exhibit G thereto.

 

5. No Other Amendments. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, alter, modify, amend or in any way
affect any of the terms, conditions, obligations or agreements contained in the
Agreement, and the Agreement is hereby ratified and confirmed and shall remain
in full force and effect in accordance with its terms.

 

6. Effect of Amendment. This Amendment shall form part of the Agreement for all
purposes, and each party thereto and hereto shall be bound hereby. This
Amendment shall be deemed to be in full force and effect from and after the
execution of this Amendment by the parties hereto.

 

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of Delaware applicable to contracts to be
carried out wholly within such State.

 

8. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Amendment will not be materially and
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Amendment will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, and (iii) the
remaining provisions of this Amendment will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

 

9. Headings. The headings in this Amendment are for purposes of reference only
and shall not limit or otherwise the meaning hereof.

 

10. Counterparts. This Amendment may be executed simultaneously in multiple
counterparts, and in separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

SIGNATURES APPEAR ON THE FOLLOWING PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Arrow and Richardson have caused this Amendment to be signed
by their respective officers thereunto duly authorized, all as of the date first
set forth above.

 

ARROW ELECTRONICS, INC. By:   /s/ Peter S. Brown

 

Name:

 

Peter S. Brown

 

Title:

 

Senior Vice President, General

 

Counsel and Secretary

RICHARDSON ELECTRONICS, LTD. By:   /s/ Edward J. Richardson

 

Name:

 

Edward J. Richardson

 

Title:

 

Chief Executive Officer & President

SIGNATURE PAGE TO AMENDMENT NO. 1 TO ACQUISITION AGREEMENT